Present: Kinser, C.J., Lemons, Goodwyn, Millette, and Mims, JJ.,
and Carrico and Koontz, S.JJ.

CLIFTON L. COLLINS
                                            OPINION BY
v.   Record No. 110067          SENIOR JUSTICE HARRY L. CARRICO
                                         January 13, 2012
COMMONWEALTH OF VIRGINIA

                  FROM THE COURT OF APPEALS OF VIRGINIA

      In this appeal, we decide whether a bail bondsman licensed

in another state but not in Virginia has the authority to enter

Virginia and apprehend a fugitive bailee.   In a bench trial in

the Circuit Court of Mecklenburg County, the defendant, Clifton

L. Collins, was convicted of attempted abduction pursuant to

Code §§ 18.2-26 and 18.2-47 and use of a firearm in the

commission of a felony pursuant to Code § 18.2-53.1.      The

circuit court sentenced Collins to incarceration for a term of

five years on the attempted abduction charge, all suspended, and

to the mandatory term of three years' incarceration on the

weapons charge.

      Collins appealed his convictions to the Court of Appeals of

Virginia. In a published opinion, the Court of Appeals affirmed

Collins’ convictions.    Collins v. Commonwealth, 57 Va. App. 355,

702 S.E.2d 267 (2010).   We awarded Collins this appeal to

consider two assignments of error, as follows:

      I.   The Court of Appeals erred as a matter of law in
           affirming the trial court’s finding that an out of
           state licensed bail bondsman does not have legal
           authority to recover a fugitive from Virginia or to
           temporarily deprive a person of his freedom whom he
           reasonably believes to be the fugitive.

     II.   The Court of Appeals erred in affirming the trial
           court’s determination that Mr. Collins had the
           requisite specific intent required for attempted
           abduction when he, a lawfully licensed bondsman,
           believed the person he was detaining to be the
           fugitive and released the person immediately upon
           learning that the person was not the fugitive.

                            BACKGROUND

     Collins was licensed as a bail bondsman in North Carolina,

but not in Virginia.   On October 3, 2006, one of Collins’ agents

posted bond in the amount of $10,000 for the release of James R.

Sydnor, III, from custody in Wake County, North Carolina,

pending his trial on an identity theft charge.   Sydnor failed to

appear in court on October 18, 2006, as required, and a motion

was made to forfeit the $10,000 bond.    The court issued a bond

forfeiture notice stating that forfeiture would be set aside if

the fugitive was “surrendered by a surety or bail agent to a

sheriff of [North Carolina] as provided by law.”

     Collins learned that Sydnor would be in Virginia on March

29, 2007, to attend a funeral at a church in Mecklenburg County.

Accompanied by his wife, his son, and bail agents from his

office, Collins and his party drove in two vehicles to

Mecklenburg County intending to recover Sydnor and return him to

North Carolina.   Collins had seen a “mug shot” of Sydnor but had




                                 2
never seen him in person before travelling to Mecklenburg

County.

       Upon arrival in Mecklenburg County, Collins arranged to

meet Steve Jones, a deputy sheriff of the county, in an effort

to gain the sheriff department’s assistance in apprehending

Sydnor.   Jones advised Collins that “the Sheriff’s office could

not get involved.”

       Collins then drove to the parking lot of the church where

the funeral service was just ending and saw a man he thought was

Sydnor opening the trunk of a car.    The man was not Sydnor but a

Deputy Chief of Police (Deputy Chief) from a city in Virginia

who had come to the church to attend the funeral of his uncle.

At the conclusion of the service, he went to the parking lot to

retrieve his checkbook from the trunk of his car to help his

relatives defray the cost of the funeral.

       The Deputy Chief opened the trunk of his car and saw

Collins approaching from a truck parked in a manner blocking his

car.   Collins got out of his truck with a Glock pistol in his

hand, pointed it at the Deputy Chief, and said, “I believe you

see what it is mother****, you know what it is.”    Thinking he

was being robbed, the Deputy Chief said he did not have any

money. Collins replied that “this ain’t about money.”    Collins

grabbed the Deputy Chief by the shoulder and began pulling him

toward the truck. The Deputy Chief was then confronted by

                                  3
Collins’ employee, who emerged from the truck armed with mace

and a handgun.   The Deputy Chief also observed a third person, a

woman, in the truck, but she took no part in the melee.

     While pulling on the Deputy Chief to put him in the truck,

Collins kept calling him “Jimmy” and cursing at him. 1   The Deputy

Chief said: “I’m not Jimmy.   I’m not getting in the truck.”

Collins asked the Deputy Chief for identification, and the

Deputy Chief displayed his driver’s license.    Collins told the

Deputy Chief that he was a bondsman and that “Jimmy” owed him

$20,000.   He showed the Deputy Chief some sort of badge but

refused to give him any other identification.    Collins and his

employee then got in the truck and drove away.   The Deputy Chief

called 911 and reported that someone had just pointed a gun at

him in the church parking lot.

     A Mecklenburg County grand jury returned indictments

against Collins for attempted abduction and use of a firearm in

the commission of attempted abduction.   At trial, Collins

claimed that he remained in his vehicle during his encounter

with the Deputy Chief, that he was alone in the vehicle, that he

did not have a firearm at the time of the episode, and that he

had not referred to the Deputy Chief as “Jimmy.”   The trial



     1
       Sydnor's first name was "James." He and the Deputy Chief
were cousins, and the Deputy Chief admitted at trial that they
slightly resembled each other.
                                 4
judge told Collins to his face that he found his testimony

"unbelievable."

                             ANALYSIS

                        Attempted Abduction

     Code § 18.2-47(A), pursuant to which Collins was convicted

of attempted abduction, provides as follows:

     Any person who, by force, intimidation or deception, and
     without legal justification or excuse, seizes, takes,
     transports, detains or secretes another person with the
     intent to deprive such other person of his personal liberty
     or to withhold or conceal him from any person, authority or
     institution lawfully entitled to his charge, shall be
     deemed guilty of "abduction."

     Collins argues that, as a bail bondsman licensed in North

Carolina, he had a common law right with wide reaching arrest

authority allowing him to enter another state for the purpose of

apprehending a fugitive, even though he is not licensed in the

other state.   This authority, Collins maintains, gave him the

“legal justification or excuse,” pursuant to Code § 18.2-47, for

the seizure of a fugitive bailee.

     We will assume, without deciding, that the common law

previously authorized an out-of-state bondsman to enter this

Commonwealth and apprehend a fugitive bailee without becoming

licensed in Virginia.   We must determine, therefore, whether

anything has occurred to change the common law rule.   Since “a

decision to abrogate [a] longstanding common law principle is

the proper function of the legislature, not the courts,”

                                 5
Robinson v. Matt Mary Moran, Inc., 259 Va. 412, 417-18, 525
S.E.2d 559, 562 (2000), we will confine our search to

legislative changes.    And because we must interpret and apply

any statutory changes, we are presented with a pure question of

law, which we will review de novo.    Gilliam v. McGrady, 279 Va.
703, 708, 691 S.E.2d 797, 799 (2010).    Established principles of

law will guide us in that review.

     Code § 1-200 provides as follows:

          The common law of England, insofar as it is not
     repugnant to the principles of the Bill of Rights and
     Constitution of this Commonwealth, shall continue in full
     force within the same, and be the rule of decision, except
     as altered by the General Assembly.

     In Herndon v. St. Mary’s Hospital, 266 Va. 472, 476, 587
S.E.2d 567, 569 (2003), we stated as follows:

     [A] statutory provision will not be held to change the
     common law unless the legislative intent to do so is
     plainly manifested. Therefore, a statutory change in the
     common law will be recognized only in that which is
     expressly stated in the words of the statute or is
     necessarily implied by its language.

(Citations omitted).

     At its 2002 session, the General Assembly adopted House

Joint Resolution No. 201, which decried the lack of statewide

standards and procedures for the certification and regulation of

bail bondsmen. 2   The resolution directed the Virginia State Crime

Commission "to study certain issues pertaining to bail bondsmen

     2
       Previously, circuit courts and the State Corporation
Commission authorized persons to act as bail bondsmen.
                                  6
[and] bounty hunters" and to "complete its work by November 30,

2002," in time for submission to the 2003 session of the General

Assembly.

     In its final report, the State Crime Commission made twenty

recommendations concerning bail bondsmen and twenty for bounty

hunters.    See Virginia State Crime Comm'n, Report on Study of

Bail Bondsmen & Bounty Hunters, House Doc. No. 13, at 18-23

(2004).    In response, the General Assembly adopted Chapter 460

of the Acts of Assembly of 2004, which created Article 11 of

Chapter 1, Title 9.1 of the Code of Virginia, relating to bail

bondsmen, comprised of Sections 9.1-185 to 9.1-185.18 at the

time of Collins' journey into Virginia, and Article 12, relating

to bail enforcement agents, comprised of Sections 9.1-186 to

9.1-186.13.

     Code § 9.1-185.2 gave the Criminal Justice Services Board

(the Board) full regulatory authority and oversight of property

and surety bail bondsmen and Code § 9.1-186.2 gave the Board the

same authority and oversight of bail enforcement agents, or

"bounty hunters."

     With respect to both groups, the Board is required to adopt

regulations that are "necessary to ensure respectable,

responsible, safe and effective bail bonding [and bail

enforcement] within the Commonwealth."   Code §§ 9.1-185.2 and

9.1-186.2(C).   Detailed provisions are specified for licensure,

                                  7
professional conduct, discipline, solicitation of business,

training in and use of firearms, types of clothing and

identification, documentation and record keeping, recovery of

bailees, and penalties for certain persons who violate any

statute or Board regulation.

     Collins argues that none of these statutory changes

“specifically take away the right of an out of state bondsman

[to apprehend] his bailee in Virginia.”   We disagree with

Collins.

     Code § 9.1-185 defines a bondsman as "any person who is

licensed by the Department [of Criminal Justice Services] who

engages in the business of bail bonding and is thereby

authorized to conduct business in all courts of the

Commonwealth."   Code § 9.1-186 defines a bail enforcement agent

or “bounty hunter” as "any individual engaged in bail recovery."

Code §§ 9.1-185.18 and 9.1-186.13 provide that any individual

who, without a valid license issued by the Department of

Criminal Justice Services, engages in bail bonding or bail

recovery in the Commonwealth is guilty of a Class 1 misdemeanor.

And Code §§ 9.1-185.7(A) and 9.1-186.7(A), styled “Licensure of

nonresidents,” provide that all nonresident transfers and

applicants for a bail bondsman license or a bail enforcement

agent license shall satisfy all licensing requirements for

residents of the Commonwealth.

                                 8
     We cannot perceive how the General Assembly could have more

plainly manifested its intent to abrogate the long standing

common law rule allowing out-of-state bail bondsmen and bounty

hunters to enter Virginia to apprehend fugitive bailees.    It is

inconceivable that the General Assembly intended to impose such

strict requirements upon in-state bail bondsmen and bounty

hunters as those enacted as a result of the Crime Commission

report, yet intended to leave out-of-staters with the unfettered

right to enter Virginia and apprehend fugitive bailees without

being subject to regulation.   Such an intent would be completely

at odds with the legislatively expressed goal of ensuring

“respectable, responsible, safe and effective bail bonding [and

bond enforcement] within the Commonwealth.”   Code §§ 9.1-185.2

and 9.1-186.2(C).   We will not attribute such an intent to the

General Assembly and instead will hold that it plainly

manifested its intent to abrogate the common law rule.

                       Requisite Specific Intent

     Collins argues that he reasonably believed it was Sydnor he

attempted to load into his truck and only a mistake of fact

caused him to attempt to capture and transport the Deputy Chief.

There was not sufficient evidence, Collins maintains, to

establish the specific intent, or to prove the mens rea,

necessary to support a conviction of attempted abduction.



                                 9
     At this point, however, Collins’ mistake of fact is

irrelevant. 3   Without the common law rule to protect him, he had

no privilege to use force to detain anyone, including Sydnor,

had he been on the scene instead of the Deputy Chief.    Moreover,

a person's intent may be proven by his actions.    Hughes v.

Commonwealth, 18 Va. App. 510, 519, 446 S.E.2d 451, 457 (1994).

The evidence of Collins' use of foul language, his pointing of a

deadly weapon at the Deputy Chief, his allowance of an employee

to confront the Deputy Chief with mace and a handgun, and his

use of physical force in pulling the Deputy Chief toward the

truck all prove beyond a reasonable doubt that, “without legal

justification or excuse, [he] seize[d] . . . another person with

the intent to deprive such other person of his personal

liberty.” Code § 18.2-47.

     In a final argument, Collins contends that he abandoned any

intent to abduct as soon as he learned it was the Deputy Chief

and not Sydnor he was pulling on to get him into the truck and

that this supports his argument concerning the lack of specific

intent.   But the abandonment came too late.   At that point, the

attempt was complete.    “[I]f a man resolves on a criminal

enterprise, and proceeds so far in it that his act amounts to an

     3
       We have expressly declined to adopt a " 'hybrid legal
impossibility' " defense in which "a mistake of fact about the
legal status of some necessary element of [a] crime nullifies a
crime of attempt." Hix v. Commonwealth, 270 Va. 335, 342 n.5,
619 S.E.2d 80, 84 n.5 (2005).
                                 10
indictable attempt, it does not cease to be such, though he

voluntarily abandons the evil purpose.”   Howard v. Commonwealth,

207 Va. 222, 229, 148 S.E.2d 800, 805 (1966) (quoting Glover v.

Commonwealth, 86 Va. 382, 386, 10 S.E. 420, 422 (1889)).

                           CONCLUSION

     For the reasons assigned, we will affirm the judgment of

the Court of Appeals of Virginia.

                                                           Affirmed.




                               11